DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with remarks on May 27, 2021. Claims 1, 3, 5, 10, 11, 13, 15 and 20 have been amended, and claims 2 and 12 have been canceled. Claims 1, 3-11, and 13-20 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response filed May 27, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
4.	Claims Art Rejections: Applicants’ amendments with arguments filed May 27, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
5.	Claims 1, 3-11, and 13-20 are allowed. 

The closest prior art on record, Rubin et al. (US 2014/0373124) and Hong et al. (US 2019/0357119) are generally directed to various aspects of the improved capabilities described for a dual-use wireless network where the network may be used concurrently by the general public and by a managing agency (e.g., government or other agencies), but limited as deemed necessary in times of access restriction as determined by the managing agency, where network access may be denied to users/entities whose priority value is lower than the minimum allowed priority value set by the managing agency, or is not one of a set of allowed high priority access values or classes set by the managing agency; and the access control technology in a next generation mobile communication network, wherein a terminal performs integrated access control, receiving, from a base station, system information including information for access control, confirming whether access barring parameter information is included in the system information, and controlling an access barring check operation by using at least one of the access category information and the access barring parameter information. 
However, in consideration of the claim amendments with arguments/remarks filed May 27, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“transmitting, by the configured small cell, the information to the at least one second user equipment; and “persisting, in the SIM card, the access class designation; wherein the SIM card includes a universal integrated circuit card; and wherein the universal integrated 
Claim 11 includes similar limitations.
“preparing a message including the access class designation indicating that the first user equipment is barred from camping on or reselecting to the small cell;” and “transmitting, by the small cell and over the third communications channel, a signal including the message; wherein the universal integrated circuit card retains the persisted access class designation after power to the first user equipment is disconnected,” in claim 10.
Claim 20 includes similar limitations.
Dependent claims 3-9 and 13-19 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473